

116 HR 3649 IH: Treatment Family Care Services Act
U.S. House of Representatives
2019-07-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3649IN THE HOUSE OF REPRESENTATIVESJuly 9, 2019Ms. DeLauro (for herself, Mr. Cole, Ms. Bass, Mr. Mullin, and Ms. DeGette) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo support the provision of treatment family care services, and for other purposes.
	
 1.Short titleThis Act may be cited as the Treatment Family Care Services Act. 2.Supporting the provision of treatment family care services (a)DefinitionsIn this section:
 (1)Indian tribeThe term Indian tribe has the meaning given that terms in section 4 of the Indian Health Care Improvement Act (25 U.S.C. 1603).
 (2)Medicaid programThe term Medicaid program means the program for grants to States for medical assistance programs established under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.).
 (3)SecretaryThe term Secretary means the Secretary of Health and Human Services. (4)StateThe term State has the meaning given that term in section 1101 of the Social Security Act (42 U.S.C. 1301) for purposes of titles IV and XIX of such Act (42 U.S.C. 601 et seq., 1396 et seq.).
 (5)Title IV–E programThe term title IV–E program means the program for foster care, prevention, and permanency established under part E of title IV of the Social Security Act (42 U.S.C. 670 et seq.).
 (6)Treatment family care servicesThe term treatment family care services means structured daily services and interventions provided in a home-based setting for children who have not attained age 21, and who, as a result of mental illness, other emotional or behavioral disorders, medically fragile conditions, or developmental disabilities, need the level of care provided in a psychiatric residential treatment or congregate care facility the cost of which could be reimbursed under the State Medicaid program or the title IV–E program but who can receive services in a family-based setting.
				(b)Guidance on treatment family care services
 (1)In generalNot later than 180 days after the date of enactment of this Act, the Secretary, in consultation with the Administrator of the Centers for Medicare & Medicaid Services and the Assistant Secretary of the Administration for Children and Families, shall develop and issue guidance to States and Indian tribes identifying opportunities to fund treatment family care services.
 (2)Additional requirementsThe guidance required under paragraph (1) shall include descriptions of the following: (A)Existing opportunities and flexibilities under the Medicaid program, including under waivers authorized under section 1115 or 1915 of the Social Security Act (42 U.S.C. 1315, 1396n), for States to receive Federal funding under that program for the provision of treatment family care services, including services addressing the development, improvement, monitoring, and reinforcing of age-appropriate social, communication and behavioral skills, trauma-informed and gender-responsive services, crisis intervention and crisis support services, medication monitoring, counseling, and case management, and other intensive community services identified by the Secretary.
 (B)Funding opportunities and flexibilities under the title IV–E program, including for specialized training and consultation for biological parents, relative and kinship caregivers, adoptive parents, and foster parents, administrative costs related to in-home prevention services to candidates for foster care and their parents or kin caregivers, and reunification services for youth returning from foster care, as well as other services identified by the Secretary.
 (C)How States can employ and coordinate funding provided under the Medicaid program, the title IV–E program, and other programs administered by the Secretary to support the provision of treatment family care services.
					(c)Best practices for establishing programs To provide treatment family care services
 (1)In generalNot later than 2 years after the date of enactment of this Act, the Secretary, in consultation with the Administrator of the Centers for Medicare & Medicaid Services and the Assistant Secretary of the Administration for Children and Families, shall develop and issue guidance to States identifying best practices for establishing programs to provide treatment family care services.
 (2)Collaboration requiredBefore issuing guidance on best practices, the Secretary shall solicit input from representatives of States and Indian tribes, health care providers with expertise in child trauma and child development, children with mental illness, or other emotional or behavioral disorders, recipients of treatment family care services, foster and kinship care families, and other relevant experts and stakeholders.
 (3)Additional requirementsThe guidance required under paragraph (1) shall include the following: (A)Best practices for the organization and provision of treatment family care services and supports.
 (B)Identification of services and supports included in successful programs that provide treatment family care services.
 (C)Descriptions of State standards for licensing and accrediting programs that provide treatment family care services to ensure providers are appropriately licensed and trained to provide high-quality treatment family care services, including best practices concerning State requirements for such licensure and accreditation by recognized national independent, not-for-profit entities that accredit health care organizations or by any other independent, not-for-profit accrediting organizations approved by the State.
 (d)GAO study and reportNot later than 1 year after the date of enactment of this Act, the Comptroller General of the United States shall conduct a study and submit a report to Congress evaluating State efforts to ensure foster parents and other caregivers who are eligible for training for which Federal payments are available under the title IV–E program are provided with necessary and appropriate training to meet the individual needs of foster children placed in their care, consistent with the requirements of sections 471(a)(24) and 477(b)(3)(D) of the Social Security Act (42 U.S.C. 671(a)(24), 677(b)(3)(D)), including an analysis of, and recommendations to improve, State review, approval and oversight of all such training (whether provided directly by the State or under contract with a public or private agency responsible for finding, placing, or monitoring the placement of children in foster family homes).
			